DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-5, 11-16 in the reply filed on 12/8/2020 is acknowledged.  The traversal is on the ground(s) that “[i]t would seem that substantial overlap would exist with a single examination for both inventions I and II.”  This is not found persuasive because, as stated in the Restriction Requirement, the burden is a “search and/or examination burden.” Group I requires searching transportable support assembly structures in the area noted in the Restriction Requirement and does not require searching the specifics of the clamping mechanism of Group II. Group II requires searching clamping mechanisms that do not specifically fall in the support assembly search. This was detailed in the Restriction Requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/8/2020.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/28/2019 and 6/18/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: paragraphs 87 and 90 recite reference character 67 as designating the “modular housing.” However, based on the remainder of the .  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  “modular housing (67)” should read --modular housing (71)--.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  in line 13, “portion (31)” should read --portion (32)--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in line 2, “operably connected to the second plate (14) to the second plate (14)” appears to include a duplicate limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 14 and 16 recite wherein wheels are “non-rotatable.” This is unclear and confusing because wheels, by definition, are rotatable (at least https://www.merriam-webster.com/dictionary/wheel). Perhaps this limitation should recite that these specific wheels are non-rotatable about a vertical axis, fixed caster, non-swivel caster, or similar.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Qin (CN 107416000 A).
Regarding claim 11, Qin discloses A protective support structure, comprising: a first plate; a protective ring (wherein the ring of Qin is open-ended as a C-ring as is the case in the instant application and, therefore, is a “ring” inasmuch as is the case in the instant application) along the first plate; a clamping mechanism comprising a second clamp operably connected to a second plate located a predetermined distance away from the first plate; multiple elongated rods extending between the first plate and the second plate, each of said multiple elongated rods having a first end and a second end, each of said first ends operably connected to a corresponding first region along the periphery of the first plate, and each of said second ends operably connected to a corresponding second region along the periphery of the second plate; wherein the first plate, the second plate and multiple elongated rods are configured to define a first side of the protective support structure and a second side of the protective support structure. See annotated fig below.

    PNG
    media_image1.png
    878
    1040
    media_image1.png
    Greyscale

	Regarding claim 13, Qin discloses further comprising a foot ledge (generally at 5 of fig 1 of Qin) secured to the second plate along the first side.
Regarding claim 14, Qin discloses a first wheel and a second wheel spaced apart from the first wheel, said first wheel and said second wheel operably connected to the second plate along the first side (535, fig 7), said first wheel and said second wheel being non-rotatable (wheels are inherently rotatable, see indefiniteness rejection above).
Regarding claim 15, Qin discloses further comprising a third wheel operably connected to the second plate along the second side (526, fig 7), said third wheel being rotatable (again, the wheel is rotatable as is the case in the instant application, since wheels are inherently rotatable).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 107416000 A) in view of Liu (CN 107323506 A) and D’Arca (US Pub. No. 2005/0194218).
Regarding claim 16, Qin discloses A transportable support assembly (fig 1) configured to securely hold a container (at least para 6) therewithin, said transportable support assembly, comprising: a first plate; a second plate located a predetermined distance away from the first plate; multiple elongated rods extending between the first plate and the second plate and defining a first side of the transportable support assembly and a second side of the transportable support assembly; the first plate, 

    PNG
    media_image1.png
    878
    1040
    media_image1.png
    Greyscale

Qin does not specifically disclose said handle operably connected to one or more of the multiple elongated rods. However, at least Liu discloses a handle operably connected to the vertical support (at least annotated fig below).

    PNG
    media_image2.png
    889
    1049
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the handle technique of Liu with the cart of Qin, since it would have provided a more ergonomic handle configuration providing greater control of the cart. Qin does not specifically disclose a braking mechanism in mechanical communication with at least the first wheel and the second wheel. However, at least D’Arca discloses a dead man brake (at least Abst). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the dead man brake of D’Arca with the cart of Qin to provide a braking mechanism in mechanical communication with at least the first wheel and the second wheel, .
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claim 1 or claim 12 and the claims from which claim 12 depends. In particular, the prior art discloses carts and framed enclosures for tanks or similar cylindrical-shaped containers (see Giboyau, Roach, Lang, Cothern, Carlson, Berlinger, Harstock, Salvucci, Gorrell, Ross, Barnes, D’Arca, Myeongil, Hwanghyo-Jong, Chen, Guan, Qin and Liu). As noted above regarding claims 11 and 13-16, the noted references teach much of the structure claimed. However, claim 1 recites additional structure and structural relationships not disclosed in the prior art (see claim 1 as it compares to claim 11). Although the prior art discloses many of the features of the independent claims, the combination of limitations of claim 1 does not appear obvious in view of the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach gas cylinder carts and other cart features that are relevant to the claims. At least Cothern ‘448 and Hartsock ‘268 teach cage-like structures comprising four elongated rods. The rejections provided in the Written Opinion of the ISA (for which Applicant has submitted the FOR references) are also relevant to the claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618